 



Exhibit 10.1
Executive Officer Compensation Summary
In comparison to the Executive Officer Compensation Summary attached as
Exhibit 10.1 to the Company’s 10-Q filed on August 9, 2005, the 2006 base
salaries for executive officers have been amended as represented below:

                                              2005     2006     Change in   Name
  Title     Base Salary     Base Salary     Base Salary  
Patrick J. Balthrop
  Chief Executive Officer and President   $ 400,000     $ 400,000       N/A  
Harriss T. Currie
  Vice President, Finance and Chief Financial Office   $ 228,800     $ 228,800  
    N/A  
 
  and Treasurer                        
Randel S. Marfin
  Vice President, Luminex Bioscience Group   $ 225,500     $ 225,500       N/A  
 
                         
James W. Jacobson
  Vice President, Research and Development   $ 225,500     $ 225,500       N/A  
 
                           
Oliver H. Meek
  Vice President, Manufacturing   $ 192,850     $ 192,850       N/A  
David S. Reiter
  Vice President, General Counsel and Corporate Secretary   $ 214,200     $
214,200       N/A  
 
                         
Gregory J. Gosch
  Vice President, Marketing and Sales   $ 187,775     $ 200,000     $ 12,225  
 
                         
Russell W. Bradley
  Vice President, Business Development and Strategic   $ 185,000     $ 185,000  
    N/A  
 
  Planning                        

